FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                  December 9, 2008
                                TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                     Clerk of Court

 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,

 v.                                                     No. 08-3098
                                              (D.C. No. 5:06-CR-40084-JAR-2)
 MARVIN A. CORDOVA-LIMA,                                  (D. Kan.)

              Defendant-Appellant.


                           ORDER AND JUDGMENT *


Before O’BRIEN, McKAY, and GORSUCH, Circuit Judges.


      Defendant was convicted by a jury on four drug counts and sentenced to a

135-month term of imprisonment. He argues on appeal that the district court

committed procedural error in calculating his sentence by adding a one-level

enhancement for the obstruction of justice rather than either applying the two-

level enhancement provided by the Sentencing Guidelines or concluding that the

enhancement did not apply.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      After examining the briefs and the appellate record, this panel has
determined unanimously to grant counsel’s request for a decision on the briefs
without oral argument. See Fed. R. App. P. 34(f).
      After reviewing the transcript of the sentencing hearing and the statement

of reasons provided by the district court, we are persuaded that the court did not

improperly apply a one-level enhancement for obstruction. Rather, we conclude

that the court correctly calculated the applicable Sentencing Guidelines range

based on the two-level obstruction enhancement provided by USSG § 3C1.1, then

permissibly varied below this advisory range based on the 18 U.S.C. § 3553(a)(1)

factors. We thus conclude that the district court did not commit procedural error

in sentencing Defendant, and we accordingly AFFIRM Defendant’s conviction

and sentence.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -2-